    Case 17-12205        Doc 1671         Filed 07/13/20 Entered 07/13/20 16:01:21                       Desc Main
                                          Document      Page 1 of 11



                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS
                                        (Eastern Division)



    In re
                                                                 Chapter 11
    CASHMAN EQUIPMENT CORP., et al.1
                                                                 Case No. 17-12205-MSH
                             Debtors.
                                                                 Jointly Administered


                  STIPULATION REGARDING SWAP TERMINATION CLAIM

            This stipulation (the “Stipulation”) is entered into as of July 9, 2020, between Cashman

Equipment Corp. (“CEC”), Servicio Marina Superior, LLC (“SMS”), Mystic Adventure Sails,

LLC (“Mystic”, and together with CEC and SMS the “Debtors”), and SummitBridge National

Investments VII LLC (“SummitBridge”, and together with the Debtors the “Parties” and each a

“Party”). The Parties stipulate as follows:

                                                     RECITALS

            A.     On June 9, 2017 (the “Petition Date”), the Debtors and certain of their affiliates

filed petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the District of Massachusetts (the “Bankruptcy

Court”).

            B.     Prior to the Petition Date, the Debtors and Santander Bank, N.A. (“Santander”)



1
  The debtors in these jointly administered chapter 11 cases, along with the last four digits of each debtor’s federal
tax identification number, as applicable, are Cashman Equipment Corp. (7969), Cashman Scrap & Salvage, LLC
(6088), Servicio Marina Superior, LLC (6919), Mystic Adventure Sails, LLC (2137) and Cashman Canada, Inc.
(1296).




83063546v.2
Case 17-12205       Doc 1671      Filed 07/13/20 Entered 07/13/20 16:01:21            Desc Main
                                  Document      Page 2 of 11



entered into certain loan agreements (collectively the “Loans”) pursuant to which the Debtors

borrowed money from Santander. The Loans are secured by certain vessels and related assets

owned by the Debtors. In conjunction with the Loans, certain of the Debtors entered into four

swap agreements with Santander (collectively the “Swap Agreements”).

         C.    Following the Petition Date, Santander terminated the Swap Agreements and

contended that, as a result of such early termination, and in addition to the other amounts owing

in connection with the Loans, the Debtors owed Santander $429,527.50 (the “Swap Claim”).

Santander filed proofs of claim (collectively the “Santander Claims”) that included, among other

amounts and obligations, the Swap Claim. See claim no. 13-2 in case no. 17-12204; claim no. 66

in case no. 17-12205; claim no. 11-2 in case no. 17-12207; and claim no. 3-2 in case no. 17-

12208.

         D.    On November 2, 2018, the Debtors filed their Modified Third Amended Joint Plan

of Reorganization of Cashman Equipment Corp., Cashman Scrap and Salvage, LLC, Servicio

Marina Superior, LLC, Cashman Canada, Inc., Mystic Adventure Sails, LLC, and James M.

Cashman (the “Plan”) [doc. no. 1158]. In connection with the Plan, Santander and the Debtors

entered into a Stipulation Between Debtors and Santander Bank, N.A. Regarding Secured Claims

(the “Claim Agreement”) [doc. no. 1231]. Under the Claim Agreement, the Debtors and

Santander agreed that Santander would have an allowed secured claim in the amount of

$27,305,204.59 (Twenty-Seven Million Three-Hundred and Five-Thousand Two Hundred and

Four and 59/100 U.S. Dollars) (the “SummitBridge Allowed Claim”), exclusive of the Swap

Claim. The Court entered an order confirming the Plan on December 14, 2018 [doc. no. 1254],

and the Effective Date (as defined in the Plan) of the Plan was December 31, 2018. The Plan

sets forth the treatment of the SummitBridge Allowed Claim, and incorporates the terms of the


                                                2
782502
83063546v.2
Case 17-12205        Doc 1671     Filed 07/13/20 Entered 07/13/20 16:01:21             Desc Main
                                  Document      Page 3 of 11



Claim Agreement.

         E.    On August 12, 2019, the Debtors filed their Objection to Santander Bank, N.A.

Swap Breakage Claim (the “Swap Objection”) [doc. no. 1600], challenging the portion of

Santander’s claims allocable to the Swap Claim. The Debtors did not object to the portions of

Santander’s claims that were allowed pursuant to the Claim Agreement and the Plan.

         F.    Following the filing of the Swap Objection, Santander assigned to SummitBridge

all of its right, title and interest in the Loans, the SummitBridge Allowed Claim and the Swap

Claim.

         G.    Subject to the approval of the Bankruptcy Court, the Parties have settled their

disputes with respect to the Swap Claim and the Swap Objection, and have entered into this

Stipulation to memorialize that agreement.

         NOW, THEREFORE, the Parties, in consideration of the mutual covenants and

promises set forth in this Stipulation, and for other good and valuable consideration, the receipt

and sufficiency of which are acknowledged, and subject only to the approval of the Bankruptcy

Court, agree as follows:

         1.    In full and final satisfaction of the Swap Claim, the Debtors: (a) shall pay

SummitBridge the sum of $50,000.00 within three (3) business days of the Approval Date (as

defined below); and (b) an additional $50,000 payable over time, commencing on the first day of

the first full month following the Approval Date and continuing monthly thereafter, all in

accordance with the schedule attached as Exhibit A (the “Additional Swap Payments”).

         2.    The Additional Swap Payments set forth in paragraph 1 of this Stipulation shall

constitute a portion of the Allowed Secured Claim (as defined in the Plan) held by

SummitBridge, as assignee and successor to Santander, which shall be secured with the same


                                                 3
782502
83063546v.2
Case 17-12205        Doc 1671       Filed 07/13/20 Entered 07/13/20 16:01:21              Desc Main
                                    Document      Page 4 of 11



priority and by the same collateral as the SummitBridge Allowed Claim. The amount of

SummitBridge’s Allowed Secured Claim shall be increased to include the Additional Swap

Payments, though such Additional Swap Payments shall be separately amortized pursuant to the

schedule set forth in Exhibit A hereto. Nothing in this Stipulation shall constitute a modification

of the Plan or the Claim Agreement, and the Parties retain all of their rights and remedies under

the Plan and Claim Agreement.

         3.     The terms of this Stipulation shall constitute an accord and satisfaction of the

parties’ dispute concerning the Swap Claim, and shall resolve the amount of the Swap Claim and

the portion of the Swap Claim to be included in the SummitBridge Allowed Claim, and treated

as an Allowed Secured Claim under the Plan.

         4.     In addition to their obligations under the Plan, and without modifying or limiting

those obligations in any way, the Debtors shall, upon request, execute (and, where applicable,

instruct its attorney-in-fact to execute) all documentation necessary to record in Mexico

amendments to Santander’s vessel mortgages to be filed by SummitBridge.

         5.     The term “Approval Date” shall mean (i) if no objection to this Stipulation is

filed, the date on which an order approving this Stipulation has been entered by the Bankruptcy

Court, (ii) if an objection to this Stipulation is filed, the date on which an order approving this

Stipulation has been entered by the Bankruptcy Court, and as to which orders the time to appeal,

petition for certiorari, or seek reargument or rehearing has expired and as to which no appeal or

petition for rehearing or certiorari is pending or, if an appeal or petition for rehearing or certiorari

has been timely filed or taken, the order or judgment has been affirmed by the highest court to

which the order was appealed or the petition for rehearing or certiorari has been denied and the

time to take any further appeal or to seek any rehearing or certiorari has expired.


                                                   4
782502
83063546v.2
Case 17-12205         Doc 1671      Filed 07/13/20 Entered 07/13/20 16:01:21              Desc Main
                                    Document      Page 5 of 11



           6.    This Stipulation constitutes the complete and exclusive agreement of the Parties

with respect to the subject matter hereof and supersedes all prior and contemporaneous

agreements and understandings, oral or written, between the Parties with respect to such subject

matter. This Stipulation may not be changed or modified except in a writing signed by all of the

Parties.

           7.    The Parties acknowledge the resolution set forth in this Stipulation to be a

consensual resolution. Nothing contained in this Stipulation shall be considered as an admission

of liability or wrongdoing by the Parties.

           8.    This Stipulation shall be governed by and construed in accordance with the

substantive law of the Commonwealth of Massachusetts, and shall have the force and effect of an

instrument executed and delivered under seal under the law of the Commonwealth of

Massachusetts.

           9.    This Stipulation may be executed in counterparts, each of which shall be deemed

to be an original, and all such counterparts together shall constitute one and the same instrument.

This Stipulation may be executed by facsimile, electronic mail, and/or portable document format

(“.pdf”).

           10.   Each of the Parties represents and warrants that it has had an opportunity to fully

review the provisions of this Stipulation with attorneys of its own choice, as a result of which the

Parties acknowledge and agree: (a) that any rule of law that provides that ambiguities are to be

construed against the party drafting this Stipulation shall not be employed in the interpretation of

this Stipulation, and (b) that each is signing this Stipulation is entering into this Stipulation

knowingly, voluntarily and of its own free will.




                                                   5
782502
83063546v.2
Case 17-12205   Doc 1671   Filed 07/13/20 Entered 07/13/20 16:01:21   Desc Main
                           Document      Page 6 of 11
Case 17-12205        Doc 1671      Filed 07/13/20 Entered 07/13/20 16:01:21             Desc Main
                                   Document      Page 7 of 11



         11.    The Bankruptcy Court shall retain jurisdiction to resolve any dispute arising under

or in connection with this Stipulation.

         12.    This Stipulation shall have no force or effect unless it is approved by the

Bankruptcy Court, but shall be binding upon the Parties’ pending each court’s consideration of

this Stipulation.



Executed as a document under seal this 9th day of July, 2020.

Cashman Equipment Corp.,                           SummitBridge National Investments VII LLC,




By:                                                By: Scott Silver
Its:                                               Its: Authorized Signatory

Servicio Marina Superior, LLC,                     Mystic Adventure Sails, LLC,




By:                                                By:
Its:                                               Its:




                                                  6
782502
83063546v.2
Case 17-12205   Doc 1671   Filed 07/13/20 Entered 07/13/20 16:01:21   Desc Main
                           Document      Page 8 of 11




                              EXHIBIT A
Case 17-12205   Doc 1671   Filed 07/13/20 Entered 07/13/20 16:01:21   Desc Main
                           Document      Page 9 of 11
Case 17-12205   Doc 1671   Filed 07/13/20 Entered 07/13/20 16:01:21   Desc Main
                           Document     Page 10 of 11
Case 17-12205   Doc 1671   Filed 07/13/20 Entered 07/13/20 16:01:21   Desc Main
                           Document     Page 11 of 11
